IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44548

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 323
                                                )
       Plaintiff-Respondent,                    )   Filed: January 17, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
STEVEN KAY WHITE,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for possession of a controlled substance with intent
       to deliver and being a persistent violator, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Steven Kay White was found guilty of possession of a controlled substance with the
intent to deliver, I.C. § 37-2732(a), and being a persistent violator, I.C. § 19-2514. The district
court sentenced White to a unified term of ten years, with a minimum period of confinement of
three years. White appeals. 1


1
       White was also found guilty and sentenced for three additional charges. However, he
does not challenge those judgments of conviction and sentences on appeal.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, White’s judgment of conviction and sentence are affirmed.




                                                   2